Citation Nr: 1124207	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  07-19 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder.

2. Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1974 to May 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2007, the Veteran appeared at a hearing before a Decision Review Officer.  A transcript of the hearing is in the Veteran's file.  In January 2010, the Veteran failed to appear for a hearing before the Board.  Therefore, his request for a hearing is deemed waived.

This case was previously before the Board in September 2010, when it was remanded for further development, including a VA examination and opinion.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1. The Veteran did not serve in combat, and there is no evidence of fear of hostile military or terrorist activity or of a personal assault and no diagnosis of posttraumatic stress disorder related to service. 

2. A psychiatric disorder other than posttraumatic stress disorder, variously diagnosed as major depressive disorder or dysthymia, was not affirmatively shown to have had onset during service; a psychiatric disorder other than posttraumatic stress disorder, variously diagnosed as major depressive disorder or dysthymia, first diagnosed after service, is unrelated to an injury, disease, or event in service.




CONCLUSIONS OF LAW

1. Posttraumatic stress disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 and§ 3.304 (as amended in 2010). 

2. A psychiatric disorder other than posttraumatic stress disorder, variously diagnosed as major depressive disorder or dysthymia, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-VCAA notice by letter, dated in May 2006.  The Veteran was notified of the type of evidence needed to substantiate a claim of service connection; namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of a current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  The Veteran was provided a PTSD questionnaire asking for information or evidence about any in-service stressor.

The Veteran was also notified that VA would obtain service records, VA records, and records of other Federal agencies, and that he could submit records not in the custody of a Federal agency, such as private medical records, or authorize VA to obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  





The RO has obtained the Veteran's service treatment and service personnel records, as well as post-service VA records.  An unsuccessful attempt was made to obtain private medical records identified by the Veteran, and the Veteran was notified that the records could not be obtained.  

The Veteran was afforded a VA examination in October 2010 in an attempt to substantiate his claims of service connection.  As the report of VA examination was based on consideration of the prior medical history and describes the current psychiatric disorder in sufficient detail so that the Board's review of the claims is a fully informed one, the medical opinion rendered is adequate. 

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110 (wartime service) and § 1131 (peacetime service).  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

In this case, several legal theories operate in conjunction with 38 U.S.C.A. §§  1110 and 1131 as implemented in 38 C.F.R. §§ 3.303 and 3.304.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

In tandem with the general requirements of service connection, service connection for posttraumatic stress disorder (PTSD) specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125, that is, the diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th ed., of the American Psychiatric Association (DSM- IV); a link or nexus established by medical evidence between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 






Unless posttraumatic stress disorder is diagnosed in service and the in-service stressor is related to service or the in-service stressor is related to combat or to fear of hostile military or terrorist activity or to a prisoner -of-war experience, the Veteran's lay testimony alone may not establish the occurrence of the alleged in-service stressor and the record must contain credible supporting evidence that the alleged in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (as amended 75 Fed. Reg. 39,847, 39, 852 (July 13, 2010); see Moreua v. Brown, 9 Vet. App. 389, 396 (1996) (When a claim for PTSD is based on a noncombat stressor, the noncombat veteran's testimony alone is insufficient proof of a stressor.). 

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The record does not show and the Veteran does not assert that he was in combat, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Facts

The service treatment records show that on entrance examination in May 1974 the psychological evaluation was normal.  In March 1975, the Veteran asserted conscientious objector status.  An examination conducted at that time also showed a normal psychological evaluation.  


In February 1975, in conjunction with the request for discharge due to conscientious objector status, the Veteran underwent a mental status evaluation.  History showed that the Veteran was raised by parents who were Jehovah's Witness, although he had not fully embrace the faith during his upbringing.  In October 1974, his brother was killed in a car accident which led to the Veteran's religious conversion and determination that his religious convictions precluded his service in the military.  The evaluator found no evidence of psychiatric disorder and noted that there were no contraindications to separation from service as a conscientious objector.

On further evaluation in May 1975 by a psychiatrist, the psychiatrist found no evidence of a psychiatric disorder.  The psychiatrist determined that the Veteran met the medical retention standards because he no psychiatric disease, but the Veteran had some ethical and religious convictions which made his continued military service untenable.

After service, in November and December 1984, the Veteran was hospitalized by VA after taking a large number of aspirin tablets in a suicide gesture.  The Veteran stated that he become increasingly despondent over the past several weeks due to problems in his job and family life.  The diagnosis was depression. 

VA records in August and September 1989 show that the Veteran had a life-long history of depression with poor appetite, insomnia, low energy level, poor self-esteem, difficulty concentrating, and feelings of hopelessness and helplessness.  The diagnosis was dysthymic disorder (depressive neurosis).  In September 1996, the diagnosis was adjustment disorder with depression.  In March 1997, the diagnoses were depressive disorder and posttraumatic stress disorder.  The stressors were family discord, unemployment, and physical problems.  In November 2001, the diagnosis was major depressive disorder.  Posttraumatic stress disorder due to physical abuse as a child was to be ruled out.  The diagnoses were major depressive disorder, posttraumatic stress disorder, and dysthymic disorder.  The stressors were divorce, unemployment, and minimal social support.  In April 2002, the diagnoses were major depressive disorder and posttraumatic stress disorder.  The stressors were unemployment, homelessness, and minimal social support. 
In June 2002, the diagnoses were major depressive disorder and dysthymic disorder. Posttraumatic stress disorder was to be ruled out.  The stressors were divorce,  unemployment, homelessness, and poor social support.

VA records in December 2005 and in January 2006 show that the Veteran was admitted after an overdose of sleeping pill.  The diagnoses were major depressive disorder and posttraumatic stress disorder due to physical abuse at age 6. 

In statements in March 2006 and in July 2007, the Veteran stated that in October 1974 his brother was killed in a traffic accident in Dallas.

VA records in June 2007 show that the Veteran stated that he had posttraumatic stress disorder related to the his brother death in a car accident.  The impression was major depressive disorder and dysthymia. 

In October 2007, the Veteran testified that in service he was working towards certification for missile electronics when, in November 1974, his brother was killed.  He stated that he tried turning to God and knew he needed to leave military service. He stated that he started having nightmares, depression, and missing his brother.   The Veteran stated that his mental health providers had not linked his problems to military service, but did attribute his problems with the death of his brother. 

On VA examination in October 2010, the VA examiner reviewed the Veteran's, service treatment and personnel records, and post-service VA records.  The VA examiner noted that the service treatment records showed no indication of mental health concerns while in service, including in connection with the Veteran's status as a conscientious objector.  The Veteran gave a history of mental health treatment beginning in 1984 for depression, personality disorder, posttraumatic stress disorder due to childhood abuse by a teacher, as well as continued grief related to the death of his brother.  The VA examiner noted the numerous psychiatric diagnoses, but stated that the symptoms suggested dysthymic disorder, major depressive disorder, borderline personality disorder, and posttraumatic stress disorder due to childhood abuse. 

With regard to posttraumatic stress disorder, the Veteran stated that after his brother's death he was instantaneously changed because he never felt close to anyone again.  He reported that his stressor for posttraumatic stress disorder was the accidental death of his brother in November 197, which caused feelings of helplessness, grief, and loss.  The Veteran also complained of intrusive thoughts related to the abuse by his teacher, with some thoughts about his missing his brother which did not bother him much anymore.  The Veteran described nightmares relating to the abuse by his teacher, but none related to his brother's death.  He stated the abuse by a teacher caused him to feel intense fear.  With respect to the sudden loss of his brother, he experienced grief and a desire to seek religion, but no intense fear, helplessness, or horror.  

The diagnoses were posttraumatic stress disorder due to childhood abuse; dysthymic disorder with early childhood onset; and depressive disorder.  The VA expressed the opinion that it was less likely than not that the Veteran's posttraumatic stress disorder was the result of his brother's death while he was in service, rather posttraumatic stress disorder was related to childhood abuse because the symptoms he experienced relative to that episode fit the diagnostic criteria.  In addition, the VA examiner stated that the Veteran's depressive disorder was also not the result of the brother's death, but was again due to childhood trauma.  The VA examiner explained that the Veteran's emotional and social withdrawal following the childhood abuse contributed to lifelong problems with depression.  The VA examiner stated that although the loss of the Veteran's brother impacted his ability to cope with stress, it could not be linked to the subsequent incidents of depression without resorting to speculation.

Analysis

The Veteran did not serve outside of the United States, he did not serve in combat, and there is no evidence of fear of hostile military or terrorist activity or of a personal assault.




Applying the Principles and Theories of Service Connection

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

38 C.F.R. § 3.303(a) (Affirmatively Showing Inception in Service)

On the basis of the service treatment records alone, in the absence of any evidence of a complaint, finding, history, treatment, or diagnosis of posttraumatic stress disorder, major depressive disorder, or dysthymia, the claimed psychiatric disorders were not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. § 1110 and § 1131 as implemented by 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.








38 C.F.R. § 3.303(b) (Chronicity and Continuity of Symptomatology)
 
38 C.F.R. § 3.303(d) (First Diagnosed after Service)

38 C.F.R. § 3.3034(f) (Posttraumatic Stress Disorder) 

The Veteran as a lay person is competent to describe symptoms of depression, which are based on his personal experience.  38 C.F.R. § 3.159; see Layno at 469-71.  And the Veteran's statements and testimony meet the threshold of a notation of symptoms during service, and the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do apply.  See Savage v. Gober, 10 Vet. App. 488, 497 (1997) (continuity of symptomatology requires that the evidence either contemporaneous with service or otherwise show only that a condition was observed, that is, noted, during service, but does not require that such observation be recorded during service).

As the service treatment records lack the documentation of manifestations sufficient to identify posttraumatic stress disorder or a psychiatric disorder other than posttraumatic stress disorder and sufficient observation to establish chronicity during service chronicity in service is not adequately supported by the service treatment records.

As chronicity in service is not adequately supported by the service treatment records, then service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d) or for posttraumatic stress disorder under 38 C.F.R. § 3.304(f). 






After service, the evidence in support of continuity of symptomatology consists of the Veteran's statements and testimony that he associates his brother's death, which occurred while the Veteran was on active duty, with posttraumatic stress disorder or a psychiatric disorder other than posttraumatic stress disorder. 

As the Veteran is competent to describe symptoms of psychiatric illness, his statements and testimony are admissible and are to be considered as evidence of continuity.  38 C.F.R. § 3.159, see Rucker at 74 (competency is a legal concept in determining whether lay evidence may be considered, in other words, whether the evidence is admissible.).  

As it does not necessarily follow that there is a relationship between the current psychiatric symptoms and posttraumatic stress disorder or a psychiatric disorder other than posttraumatic stress disorder that the Veteran avers, medical evidence is required to demonstrate such a relationship unless such a relationship is one to which a lay person's observation is competent evidence.  See Savage at 497  (medical evidence is required to demonstrate continuity of symptomatology and any present disability unless such a relationship is one to which a lay person's observation is competent).

Although the Veteran is competent to describe symptoms of posttraumatic stress disorder or a psychiatric disorder other than posttraumatic stress disorder, a psychiatric disorder, including posttraumatic stress disorder, is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of  posttraumatic stress disorder or a psychiatric disorder other than posttraumatic stress disorder is medical in nature and competent medical evidence is required to substantiate such a claim.  Savage at 498  (On the question of whether there is a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).


And although the Veteran as a lay person is competent to identify a simple medical condition and to offer an opinion on a simple medical condition, Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)), in a claim of service connection for posttraumatic stress disorder, there is a specific legal requirement that the diagnosis of posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance 38 C.F.R. § 4.125, that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM- IV).  38 C.F.R. § 3.304(f). 

As for a psychiatric disorder other than posttraumatic stress disorder, as the presence or diagnosis of a psychiatric disorder other than posttraumatic stress disorder cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, a psychiatric disorder other than posttraumatic stress disorder is a simple medical condition that the Veteran is competent to identify.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of a psychiatric disorder other than posttraumatic stress disorder. 

For these reasons, the Veteran as a lay person is not to competent to declare that he has of posttraumatic stress disorder or a psychiatric disorder other than posttraumatic stress disorder or to offer an opinion that posttraumatic stress disorder or a psychiatric disorder other than posttraumatic stress disorder is related to service as the Veteran has described as the psychiatric disorders are not simple medical conditions. 

Therefore, the Board rejects the Veteran's statements and testimony, that is, the lay evidence, as competent evidence that he has posttraumatic stress disorder or a psychiatric disorder other than posttraumatic stress disorder related to service either based on continuity of symptomatology under 38 C.F.R. § 3.303(b) or on initial diagnosis after service under 38 C.F.R. § 3.303(d), or under 38 C.F.R. § 3.304(f). 



The Veteran has asserted that he developed posttraumatic stress disorder in service as a result of learning of his brother's death, but that no diagnosis was given.  The Board notes that the Veteran participated in a strict review process at the time he filed for conscientious objector status, including two separate mental health screenings, including one by a psychiatrist, both found that the Veteran did not have a psychiatric disorder ability at the time of his discharge from service.  

The only evidence in support of the Veteran's statement that posttraumatic stress disorder or other psychiatric disorders were caused by learning of his brother's death while in service is the statements of the Veteran himself, which the Veteran as a lay person is not competent to state. 

In contrast, VA records and the report of the VA examination in 2010 are evidence against the claims.  Specifically, the VA records show that the Veteran's complaints of posttraumatic stress disorder and depression stem from the Veteran's childhood. 

The VA examiner did acknowledge that the Veteran's expression of grief and sadness over the loss of his brother, but the VA examiner did not associated the diagnosis of posttraumatic stress disorder or any other psychiatric disorder to that event or any other event during the Veteran's military service.

With respect to posttraumatic stress disorder, the VA examiner explained that the disorder was not due to the death of the Veteran's brother, because the defining aspects of posttraumatic stress disorder - flashbacks, nightmares, intrusive thoughts or memories - did not involve the death of the Veteran's brother, the rather the symptoms involved the Veteran's childhood experiences.

With respect to the diagnosis of a psychiatric disorder other than posttraumatic stress disorder, the VA examiner stated that the Veteran did not exhibit any signs or symptoms of depression in service, as shown in the psychological evaluations.  Instead, the major depressive disorder and other psychiatric problems first surfaced nine years after service, in 1984, when the Veteran was experiencing other difficulties in his life, namely, marital discord and employment problems.

In the absence of competent medical evidence that links the current diagnoses of posttraumatic stress disorder or a psychiatric disorder other than posttraumatic stress disorder to an injury, disease, or event in service, service connection is not established.   And as the preponderance of the evidence is against the claims, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for posttraumatic stress disorder is denied.

Service connection for a psychiatric disorder other than posttraumatic stress disorder, variously diagnosed as major depressive disorder or dysthymia, is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


